FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SOFJAN BAHAUDIN,                                 No. 10-56650

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00510-JFW-
                                                 PLA
  v.

JOHN M. McHUGH, Secretary, United                MEMORANDUM *
States Department of the Army,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Sofjan Bahaudin appeals pro se from the district court’s order dismissing his

employment action as barred by a settlement agreement. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s interpretation of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
settlement agreement, and for clear error any factual findings made in interpreting

the settlement agreement. City of Emeryville v. Robinson, 621 F.3d 1251, 1261

(9th Cir. 2010). We affirm.

      The district court properly dismissed Bahaudin’s action as barred by the

terms of the settlement agreement resolving his prior employment action. See

Stroman v. W. Coast Grocery Co., 884 F.2d 458, 461-63 (9th Cir. 1989) (Title VII

claims barred by prior agreement where waiver was voluntary, deliberate, and

informed). Bahaudin failed to establish that the settlement agreement was

procured by fraud and was therefore invalid. See Pardi v. Kaiser Found. Hosps.,

389 F.3d 840, 848 (9th Cir. 2004) (upholding settlement agreement where plaintiff

failed to establish that the agreement was procured by fraud or any other basis that

would render it invalid).

      The district court did not abuse its discretion by dismissing without leave to

amend because amendment would be futile. See Gordon v. City of Oakland, 627

F.3d 1092, 1094 (9th Cir. 2010).

      Bahaudin’s remaining contentions are unpersuasive.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.


                                          2                                    10-56650